Citation Nr: 0615188	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right wrist fracture, for the period from 
April 25, 2001 through April 7, 2004.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right wrist fracture, for the period from 
April 8, 2004, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
December 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an evaluation of 10 percent for residuals of a 
right wrist fracture, effective from April 25, 2001.  
Thereafter in November 2004, the RO granted a 30 percent 
evaluation for the right wrist disability, effective from 
April 8, 2004.  As the veteran's appeal has been pending 
since the December 2001 rating decision, the Board has 
recharacterized the claim concerning entitlement to an 
increased rating for a right wrist disability, separating the 
issues pursuant to the staged ratings that were made.   

In December 2003, the veteran testified via videoconference 
with the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

This case was previously before the Board in July 2004 at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand had 
been undertaken and the case now returns to the Board for 
appellate review.


FINDINGS OF FACT

1.  For the time period from April 25, 2001 through April 7, 
2004, the veteran's right wrist disability was manifested by 
painful limited motion, with severely limited range of wrist 
motion; the disability shown prior to April 8, 2004, was 
essentially the same as that shown after April 8, 2004.  

2.  For the time period under appeal, the veteran's right 
wrist disability is manifested by clinical findings 
consistent with no more than favorable ankylosis in 20 to 30 
degrees of dorsiflexion; neither unfavorable nor extremely 
unfavorable ankylosis equivalent to loss of use of the right 
hand is indicated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
residuals of a right wrist fracture, for the period from 
April 25, 2001 through April 7, 2004, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5214, 5215 (2005).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right wrist fracture, for the entire 
appeal period have not been met.   38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.63, 4.71a, 
Diagnostic Codes 5010, 5214, 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  After reviewing the record, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided and appealed subsequent to 
enactment of the VCAA.  Despite this, notice consistent with 
the VCAA was not given until after the rating decision in 
December 2001.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a July 2004 letter implementing VA's duties to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claim, and what the veteran's own responsibilities were 
in accord with the duty to assist.  This letter also provided 
full notice as to the VCAA's provisions.  In addition, the 
veteran was advised by a 2001 rating decision, a 2002 
Statement of the Case and numerous Supplemental Statements of 
the Case (SSOC), including those most recently issued in 
November 2004 and July 2005, of the pertinent law and what 
the evidence must show in order to substantiate the claim.  
All such notices provided by VA must be read in the context 
of prior, relatively contemporaneous communications from the 
agency of original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  VA medical 
records are on file and recent evaluations were conducted in 
2004 and 2005.  Likewise, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board also notes that during the pendency of this appeal, 
the Court of Appeals for Veterans Claims issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Notice 
must be given of what information and evidence, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Here, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the the rating of the disability on appeal.  Despite the 
inadequate notice on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard.  Although the veteran's claim 
for higher ratings for his right wrist disability is being 
allowed in part, the question of an effective date for an 
increase effectuated by the Board is moot because the appeal 
period cannot predate the earliest medical record pertaining 
to the right wrist, the date used by the RO as the effective 
date for the increase to 10 percent it initially awarded.  
Otherwise, an increased rating is being denied so the 
question of an effective date for any such increase does not 
arise.  There is no prejudice to the veteran by reason of the 
lack of such notification.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In August 1997, the RO granted service connection for 
residuals of a right wrist fracture at which time a 
noncompensable evaluation was assigned from June 1996.  The 
grant was based on service medical records which showed that 
the veteran sustained a right wrist fracture in 1983, which 
subsequently required surgery.

In June 2001, the veteran requested an increased evaluation 
for his right wrist disability, and requested compensation 
for the loss of use of the right arm and wrist.  

VA medical records dated in April 2001 revealed complaints of 
right hand pain, some loss of motion and X-ray films 
indicative of old scaphoid nonunion fracture with intercarpal 
arthritis.  In September 2001, scaphoid excision with 
intercarpal arthrodesis and hardware removal of the right 
wrist was performed.  Prior to the surgery, the veteran had 
complained that he had increased pain which interfered with 
his daily activities and his work as a painter.  The surgical 
report indicated that X-rays did not reveal any evidence of 
radiolunate arthritis.  A long-arm cast was issued for 3 
weeks, followed by 3 weeks with a short thumb cast.  The 
report indicated that at 6 weeks post-operatively, the pins 
would be removed, a removable splint would be used and finger 
range of motion would begin.  The report stated that wrist 
range of motion would begin 8 weeks post-surgery.  

In a December 2001 rating decision, a 10 percent evaluation 
was assigned effective from April 25, 2001, the date of the 
medical report showing complaints of wrist pain.  A 100 
percent evaluation was assigned from September 19, 2001 to 
November 30, 2001, under the provisions of 38 C.F.R. § 4.30, 
relating to post-surgical convalescence.  Thereafter a 10 
percent evaluation was assigned from December 1, 2001.

In July 2002, the veteran was scheduled to undergo further 
surgery by VA, described as right PIN (nerve) resection, 
dorsal radial cutaneous nerve resection of the right hand.  
X-ray films of the right hand taken in April 2002 showed 
post-surgical changes consistent with resection of the 
scaphoid and fusion of the wrist, with degenerative change.  
The veteran ultimately cancelled that surgery.  

In September 2002, the veteran was seen with complaints of 
chronic right hand pain for which Vicodin was prescribed.  An 
October 2002 entry indicated that the veteran had severely 
limited wrist range of motion due to pain, with full 
extension and flexion of the fingers and sensation intact.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a  videoconference hearing held in 
December 2003.  He stated that he could not move his wrist 
without pain and indicated that he was right hand dominant.  
He testified that the disability had affected his employment, 
as he had been offered jobs that required the use of his 
hand, which he could not take.  The veteran stated that due 
to surgery he could not bend his wrist.  He testified that 
the wrist had been partially fused and that the navicular 
bone had been taken out.  He stated that he did not wear a 
brace.  The veteran indicated that he had not sought VA 
treatment for his hand for 4 to 5 months.

VA records dated in 2004 document the veteran's continued 
complaints and treatment for right wrist pain; the records 
document severely limited wrist range of motion due to pain, 
with full extension and flexion of the fingers and sensation 
intact.  

A VA evaluation was conducted in April 2004.  At that time, 
the report indicated that the veteran had continued working 
in construction and had last worked 2 days before the 
evaluation.  Neurological examination revealed that sensory 
testing was grossly intact with 5/5 motor skills in the upper 
extremities.  The diagnoses included right hand pain, status 
post scaphoid bone removal three years ago, stable, but 
primarily involved psychiatric disorders and substance abuse.  
The veteran rated his pain as 7 on a scale of 1 to 10 and 
indicated that he was satisfied with no further treatment.

A VA evaluation of the right wrist conducted in October 2004 
showed that the veteran complained of right wrist pain, worse 
on movement.  He described the pain as 8 on a scale of 1 to 
10, but reported that the pain level was generally in the 6 
to 8 range.  It was noted that the veteran was unable to tie 
his shoelaces and complained of tingling in the fingers.  The 
report stated that the veteran was not working.  Examination 
of the right wrist revealed no swelling, but marked 
hypersensitivity for touching and movement.  Range of motion 
testing revealed flexion to 5 degrees and extension of 8 to 
10 degrees; no lateral deviation could be done.  There was no 
atrophy of the forearm muscles.  X-ray films taken in August 
2004 showed fusion of the capitate, lunate and hamate.  There 
was degenerative narrowing of the radiocarpal joint and were 
degenerative changes affecting the distal interphalangeal 
joints of the second through fifth digits. 

Assessments of status post right scaphoid fracture in 1983 
with noreunion and subsequent scaphoidectomy in 2001 with 5 
point fusion, and degenerative joint disease of the right 
radiocarpal joint were made.  The examiner noted that the 
veteran had marked limitation of movement of the right wrist 
with constant pain described as 5/10 all of the time with 
exacerbations and incomplete relief with pain medication.  

In November 2004, the RO determined that a 30 percent 
evaluation was warranted for the wrist disability, finding 
that the lack of movement in the wrist was comparable to 
ankylosis, but that it was not entirely frozen.

An examination for VA purposes was conducted in May 2005.  
The veteran reported that he was unable to do any kind of 
work due to pain and had not been employed for the last 4 
years.  Clinical examination of the upper extremities 
revealed two scars and mild diffuse muscle tenderness in the 
right forearm.  There was no evidence of deformity, muscle 
atrophy, swelling or masses.  Range of motion of the right 
wrist showed dorsiflexion lacking 30 degrees of neutrality 
(normal motion is 70 degrees); palmar flexion of 35 degrees 
(normal motion is 80 degrees); radial deviation of 5 degrees 
(normal motion is 20 degrees) and ulnar deviation of 5 
degrees (normal motion is 45 degrees).  There was full 
extension of the fingers.  Muscle strength of the right 
forearm was 4/5, secondary to right wrist pain.  Neurological 
evaluation revealed no reflex deficiencies and there was 
normal sensation to pinprick.  

A diagnosis of significant post-traumatic arthritis of the 
right wrist secondary to navicular fracture and two surgical 
procedures was made.  The examiner explained that the veteran 
had a significant disability which affected all of his daily 
activities and resulted in significant restrictions in any 
occupational endeavor.  The examiner opined that he was a 
candidate for either a wrist arthroplasty or wrist fusion. 

III.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Under 38 C.F.R. § 4.1, each disability must be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

IV.  Analysis

The veteran's right wrist disorder was evaluated as 10 
percent disabling under Diagnostic Code (DC) 5215-5010 from 
April 25, 2001 through April 7, 2004; and from April 8, 2004, 
forward, is currently assigned a 30 percent evaluation under 
DC 5215-5010.  The record reflects that the veteran is right-
handed, and the right side is his dominant upper extremity.  

Degenerative arthritis, including post-traumatic arthritis 
that is established by X-ray findings, will be rated based on 
limitation of motion of the specific joint involved. 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the major or minor wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with forearm is assigned a maximum 10 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5215.  Normal 
ranges of motion of the wrist are shown at 38 C.F.R. § 4.71, 
Plate I.  A "normal" range of motion in the wrist includes 70 
degrees of dorsiflexion, 80 degrees of palmar flexion, 20 
degrees of radial deviation, and 45 degrees of ulnar 
deviation.  

Under DC 5214 (wrist ankylosis), ankylosis in a favorable 
position of the major wrist in dorsiflexion of 20 to 30 
degrees will be assigned a 30 percent evaluation.  A 40 
percent evaluation is warranted with ankylosis in any other 
position except favorable.  A 50 percent rating, the highest 
evaluation under DC 5214 for the major wrist, is warranted 
for unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  A note to DC 5214 indicates 
that extremely unfavorable ankylosis will be rated as loss of 
use of hands under DC 5125.

For the time period from April 25, 2001 through April 7, 
2004, the Board concludes that a 30 percent evaluation would 
be most appropriate.  The evidence dated during that time 
period reflects that the veteran experienced painful limited 
motion, and the currently assigned 10 percent evaluation for 
the right wrist is the highest rating assignable under the 
rating criteria for limitation of motion of the wrist under 
DC 5215.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 
Board notes that there was very little clinical evidence 
recorded during that time period at all, and there were no 
objective range of motion findings made to further 
demonstrate the degree of motion loss in the right wrist.  An 
October 2002 entry indicated that the veteran had severely 
limited range of wrist motion.  However, a review of the 
evidence leads the Board to the conclusion that the veteran's 
wrist was essentially disabled to the same degree from April 
2001 through April 7, 2004, as it was after April 8, 2004, 
when it was determined to warrant a 30 percent evaluation.  
The veteran had similar complaints of pain and limited motion 
affecting his working ability prior to April 2004, and the 
October 2002 report of severely limited motion of the wrist 
was consistent with the range of motion studies on the 
October 2004 VA examination that showed severely limited 
motion of the wrist.  In September 2001 the veteran underwent 
surgical arthrodesis, of fixation, of several of the bones of 
the wrist, and he subsequently testified that he could not 
bend his wrist after that surgery.  After a review of the 
evidence the Board concludes that the veteran's right wrist 
disability was essentially the same before and after April 
2004, and, therefore, a 30 percent rating consistent with 
favorable ankylosis is appropriate during both time periods 
in question.

The evidence reveals constant pain, and significant arthritis 
and limitation of motion indicative of favorable ankylosis of 
the right wrist.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (citations omitted) (defining ankylosis as "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure").  Specifically, the clinical range of motion 
findings made in 2004 and 2005 showed some very limited 
flexion and extension and more specifically reflected that 
the veteran had dorsiflexion of the right wrist lacking 30 
degrees of neutrality, and only slight radial and ulnar 
deviation, with slightly more palmar flexion.  The clinical 
evidence however, is not consistent with a showing of 
ankylosis in any other position except favorable, or 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation and does not warrant a 
schedular assignment in excess of 30 percent under DC 5214 at 
any time.

The Board notes that DCs 5010, 5215 and 5214 are all based on 
limitation of motion, and to rate the same limitation of 
motion under more than one code would be pyramiding.  This is 
prohibited by 38 C.F.R. § 4.14 (2005).  Therefore, although 
the RO has rated the veteran's disability under a hyphenated 
code, there is no need to determine whether or not separate 
ratings should be assigned under each of the hyphenated codes 
used.  See Tropf v. Nicholson, No. 03-1923 (U.S. Vet. App. 
April 4, 2006).  Moreover, as indicated above, the Board 
finds that the veteran's disability is more appropriately 
rated under DC 5214.  The RO has also rated it under DC 5214 
even though the rating decision shows DC 5215-5010.  

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45); however, even considering the veteran's 
complaints, the evidence does not show exacerbations and 
flare-ups of symptoms or additional loss of motion as would 
be comparable to unfavorable ankylosis of the wrist.

The veteran has also argued that his right wrist disability 
is essentially manifested by loss of use of the hand.  
Although the medical records certainly indicate that the 
appellant has significant limitation of motion from his right 
wrist disorder, the appellant's right wrist disorder simply 
does not warrant an increased rating pursuant to 38 C.F.R. § 
4.63 (2005).  There is no objective medical evidence to 
indicate the absence of effective function of the right hand 
other than that which would be equally well served by an 
amputation stump at the site of election below the elbow.  
Findings made in 2004 and 2005 revealed that there is in fact 
still very limited motion of the right wrist with full 
extension and flexion of the fingers, intact sensation and 
motor skills, and no reflex deficiencies.  Therefore, the 
appellant is not considered to have loss of use of the hand 
under 38 C.F.R. § 4.63 (2005).

Finally, the Board has also considered whether an 
extraschedular evaluation is warranted.  Ratings shall be 
based as far as practicable, upon the average impairments of 
earning capacity with the additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience. 38 C.F.R. § 
3.321(b)(1) (2005).  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Id.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board has considered whether the service-connected right 
wrist disability warrants an extraschedular evaluation.  
However, the clinical presentation of the veteran's service-
connected disability is neither unusual nor exceptional as to 
render impractical the application of the regular schedular 
standards.  The record, moreover, does not reflect frequent 
periods of hospitalization due to either disability or 
interference with employment to a greater degree that that 
contemplated by the regular schedular standards, which are 
based on average impairment of employment.  The veteran 
himself has reported that he is unemployable as he has not 
been employed for 4 years.  In 2005, an examiner commented 
that the veteran had a significant disability which affected 
all of his daily activities and resulted in significant 
restrictions in any occupational endeavor.  While that 
assessment is considered to be accurate, the examiner did not 
indicate marked interference with employment due solely to 
the right wrist disability, and the evidence as a whole does 
not indicate such marked interference as would warrant an 
extraschedular rating.  A review of the file reflects that 
the veteran also has other medical conditions which impact 
his ability to perform the duties of employment.  

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disability; referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service is not necessary.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation of 30 percent for a right wrist disability for 
the period extending from April 25, 2001 through April 7, 
2004, is granted subject to regulations governing the payment 
of monetary benefits.

An evaluation in excess of 30 percent for a right wrist 
disability is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


